DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is also made of the fact that applicant perfected the foreign priority claim to Italy MI2012A001045 filed 6/15/2012 on 6/7/2018 in parent application 14/407961. As per MPEP 215, there is no need to resubmit the certified translation in this application. The perfected foreign priority and the 103(c) statement also from 6/7/2018 removes Venturini et al. WO 2012/084812 as prior art under 35 USC 102(a) and 102(e) respectively. 

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
Claims 16-18 are objected to as the Roman numerals are not in consecutive order (claim 16—vi is missing) and the numerals are not consistent between claims. This inconsistency is only partially due to vi missing in claim 16. For example SAR inducers is ix in claim 16 and viii in claim 17 and is absent in claim 18. It is suggested that either the Roman numerals be deleted altogether or the same Roman numeral be used for the same family of pesticides throughout the claims. The mismatched numbering makes the claims difficult to read.
Claims 16 and 17 are objected to because the term strobilurins is mis-spelled strobylurins.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 is indefinite as the component [B] possibilities are unclear for at least the following two reasons. First, options i), v), xv) and xxv) call for various pesticidal agents and their derivates, derivatives or analogues. The metes and bounds of these groups is unclear because it is unclear how far reaching these derivatives and analogues are. It is unclear if these are meant to be structural derivatives and analogues, and/or functional derivatives and analogues. It is unclear how structurally or functionally similar something must be in order to be considered a derivative or analogue of the parent group. It is also unclear what is meant by “specific anti-oidium compounds”. It is unclear if the term specific is meant to communicate that the compound have specific activity as an anti-oidium. Or if the term specific is meant to communicate that the compound is isolated and not a mixture. Regarding these ambiguous groups, the examiner notes that claim 17 lists the possible options for each of these groups and is not rejected under this statute for this (derivates, derivatives and analogues) reason.

A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.
The [B] components are just listed and since the claim utilizes the open transitional phrase “comprising” these lists are therefore also open. The claim also uses what might be considered a heading or might be consider a possible alternative group of active ingredients: “fungicidal compounds:” and “insecticidal compounds:”. It is suggested that applicant amend the Markush listing of possible [B] components to something like:
at least one component [B] having a fungicial or insecticidal activity selected from the group consisting of:
amino derivatives; 
strobilurins; …
insecticidal diamides; and
trifluoromethylpyridyl derivatives.

Claim 22 is indefinite because of the final wherein clause. The final wherein clause states (I)-R8S2 indicates the compound containing the enantiomers R and S in a molar ratio of R:S = 8:2. And similarly defines (I)-R9S1. The claim lacks antecedent basis for “the compound”. The compound of formula (I) contains a chiral center, but so do a number of the component [B] structures—benalaxyl for example contains a chiral center as well. As “(I)-R8-S2” is not conventional nomenclature (hence the definition in the claim), it is not clear if it is in reference to the compound of formula (I) or one or more of the component [B] compounds. For the purposes of applying prior art the examiner is treating these definitions to mean “the compound of formula (I)” or “the compound having formula (I)” as used in the definition of “(I)-RS” earlier in the final wherein clause. The examiner suggests amending each definition to reference the compound of formula (I) using the same language for each. 
Claim 23 is indefinite because it is amenable to more than one interpretation. Claim 23 recites “wherein…are diluted with one or more solid or liquid diluents, possibly with the addition of one or more surfactants, dispersing agents, suspending agents, stabilizers, adjuvants, anti-freeze agents, adhesion agents. It is unclear when the composition would include one or more of the surfactants, dispersing agents, etc. Further, the claim does not conclude with an “and” or “or” between the final two items listed. It is therefore unclear if one or more of each of the excipients listed is required or it just one or more but not 
Claim 24 is indefinite because it is amenable to more than one interpretation. Claim 24 recites, “The composition according to claim 17, comprising at least a further active principle, compatible with said components [A] and [B], selected from the group consisting of fungicidal compounds or insecticidal compounds different from said compounds [B], phytoregulators, antibiotics, herbicides, fertilizers and mixtures thereof.” It is unclear if the claim is requiring compounds different from compounds [B] and different from phytoregulators, antibiotics, herbicides, and fertilizers or if phytoregulators, antibiotics, herbicides and fertilizers are meant to be positively recited. This ambiguity stems from the phrasing of the claim. It is unclear if the “different from” extends to the full list or just to compounds [B]. Further, regarding being different from compounds [B] it is unclear if a composition comprising component [A], epoxyconazole (a compound [B]) and deltamethrin (a second compound [B] which is different from epoxyconazole) would satisfy the claim. Should applicant desire claim 24 to include an additional active which is not one of those listed as compound [B] in claim 17 but can include one of a phytoregulator, antibiotic, herbicide and fertilizer, the following claim language is suggested:
The composition according to claim 17, comprising an additional active principle selected from the group consisting of a phytoregulator, antibiotic, herbicide, fertilizer and mixtures thereof. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 16-19, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzaki et al. (WO 2011/135835, as per Applicant’s IDS) in view of Nishida et al. (US 4742074).
Matsuzaki et al. teach compositions useful for control phytopathogenic plant fungi with a fungicidal carboxamide compound with the following structure 

    PNG
    media_image1.png
    146
    281
    media_image1.png
    Greyscale

and one or more QoI compounds (i.e. strobilurin compoounds) selected from di-moxystrobin, azoxystrobin, fluoxastrobin, pyraclostrobin, kresoxim-methyl, picoxystrobin, trifloxystrobin and N-methyl-alpha-methoxyimino-2-[(2,5-dimethylphenoxy)methyl] phenylacetamide ([0005]). The QoI compounds fall within the elected component [B] component “strobilurins” and those listed in claims 16-18. Matsuzaki et al. teaches that the carboxamide compound can include compound (1) (see p. 3 [Chem.4] where R2 is CHF2.

    PNG
    media_image2.png
    97
    179
    media_image2.png
    Greyscale

Compound (1)



    PNG
    media_image3.png
    110
    226
    media_image3.png
    Greyscale

Component A as claimed

Nishida et al. teaches fungicidal pyrazolecarboxamide derivatives with a general formula of:

    PNG
    media_image4.png
    125
    242
    media_image4.png
    Greyscale

(see abstract). The core structure of the compounds of Nishida et al. closely overlaps those of Matsuzaki et al. and the instant claims. Nishida et al. teaches that R1 and R2 may be the same or different and each represents a hydrogen atom, a halogen atom, a methyl group, an ethyl group or a trifluoromethyl group, R3 represents a hydrogen atom or a methyl group, and n represents 0 or 1 (see abstract). Nishida et al. teaches that by mixing with other fungicides, there are enhanced effects (col. 13, lines 50-51).
	Regarding claims 16-18, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute fluorine for one of the six membered ring hydrogens in the carboxamide compound of Matsuaki et al. with a reasonable expectation that an effective fungicidal combination would result. One would have been motivated to do so as the carboxamide compounds of Nishida et al. are structurally very similar to those of Matsuzaki et al.—they share the following structural 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Both the carboxamide compounds of Matsuzaki et al. and those of Nishida et al. are taught to be fungicidal. The fact that both the compounds of Matsuzaki et al. and those of Nishida et al. are both fungicidal in nature suggests that the shared substantial core is responsible for the fungicidal activity—which suggests in turn that CH3 and CF3 are bioisosteres with CHF2 and H and F are bioisosteres…at least when they are present on the pyrazole and indane rings respectively. Further Nishida et al. teaches that combining the carboxamide compounds with a second fungicide results in enhanced fungicidal effects. 
	Regarding claim 19, Matsuzaki et al. does not teach any enantiomeric separation step.  A person of ordinary skill in the art would reasonably expect there to be a racemic mixture of enantiomers based on the presence of a chiral center in the compound.
	Regarding claim 21, Matsuzaki et al. teaches that the weight ratio of the carboxamide compound to the azole compound (elected component B) is usually from 0.01:1 to 500:1, and preferably from 0.1:1 to 10:1 (see [0011]).
Regarding claim 22, Matsuzaki et al. does not teach any enantiomeric separation step.  A person of ordinary skill in the art would reasonably expect there to be a racemic mixture of enantiomers.  Matsuzaki et al. teaches the combination of the caboxamide 
	Regarding claim 23, Matsuzaki et al. teaches the addition of liquids and carriers, including surfactants (i.e. dispersing agents or suspending agents, see [0012]). Matsuzaki et al. teaches stabilizers (see [0013]). 
	Regarding claim 24, Matsuzaki et al. teaches the addition of materials such as kalin clay (an insecticide), diatomaceous earth (an insecticide), urea (a fertilizer), ammonium sulfate (a fertilizer, see [0013]).
	Regarding claim 17, Matsuzaki et al. teaches the addition of diluents (see [0014]). Matsuzaki et al. teaches the addition of a surfactant 

Claims 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzaki et al. (WO 2011/135833) and Nishida et al. (US 4742074), further in view of Hewitt (“New Modes of Action of Fungicides”, Pesticide Outlook, Feb 2000, pp. 28-32).
The teachings of Matsuzaki et al. and Nishida et al. have been set forth above.
Matsuzaki et al. and Nishida et al. do not teach a mixture enriched in one of the enantiomers or one of the two enantiomers R ((I)-R) or S ((I)-S) in a substantially pure form as required by claim 20, and as a possible combination recited in claim 22, and which is not excluded from the remaining claims.
Hewitt teaches in nature biochemical processes are sensitive to the configuration of bioactive molecules such as fungicides (see page 29, second column).  Hewitt teaches stereoisomerism is important where the applied fungicide exists as a mixture of 
Regarding claim 21 and 22, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize one of the two enantiomers R ((I)-R) or S ((I)-S) in a substantially pure form as taught by Hewitt in the composition of Matsuzaki et al. and Nishida et al.  One would be motivated to do so with a reasonable expectation of success as Hewitt teaches that the enantiomers may differ in their biological activities, including their side effects, and in cases where enantiomers have different activities and the least active can be eliminated, there are theoretical opportunities for rate reductions and increased profitability (see page 29, second column).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US. Patent No. 9192160 in view of Matsuzaki et al. (WO 2011/135835). 
US. Patent No. 9192160 claims aminoindane amides, including 3-difluoromethyl-N-(7-fluoro-1,1,3-trimethyl-4-indanyl)-1-methyl-4-pyrazolecarboxamide (i.e. Component A in the instant application).  US. Patent No. 9192160 claims that the composition includes a solvent and is in the form of racemic mixtures, diastereoisomeric mixtures, partially separated mixtures, single optical isomers and/or single diastereoisomers.  The method claims also include these compositions and show that the carboxamide compound is fungicidal. 
US. Patent No. 9192160 does not claim a strobilurin fungicide.
The teachings of Matsuzaki et al. have been set forth above and are incorporated herein. In short Matsuzaki et al. teach fungicidal compositions comprising carboxamide compound that is structurally very similar to the claimed carboxamide (they contain a 7-H substitution as opposed to a 7-F substitution as instantly claimed) with strobilurin fungicides. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Here too, as the structurally very similar combinations of Matsuzaki et al. are effective fungicidal compositions, one would have a reasonable expectation that the resulting patented combinations would also be effective fungicidal compositions. 

Conclusion
Claims 16-24 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699